DETAILED ACTION
	This Office action is in response to the application filed September 15, 2021 and the preliminary amendment filed April 15, 2022 by which claims 1-22 and 23-24 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

					Abstract
The substitute abstract filed, as a preliminary amendment, on April 15, 2022, is hereby noted. Although the abstract has been entered, the abstract is objected to for the following reason: Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The present invention relates to a”, in line 1, which should be changed to --A--.

         Specification
The substitute specification filed (comprising 15 pages), as a preliminary amendment, on April 15, 2022, has been approved and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that either the claims contain a rejection therein or the claim depends directly or indirectly from a rejected claim and thus would also be rejected.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. While the claims have been reviewed in their entirety, the following are examples, being set forth (in the separate paragraphs below) to convey the types of language that is considered to be indefinite, in general.  Also note the following language, that is improper, grammatically incorrect, awkward, misdescriptive, etc. (a) “thereof relative”, in line 6 of claim 1, (b) “of moving” in line 12 of claim 1, (c) “arrangeable relative to… arrangeable of” in the last two lines of claim 1, (d) “of the display unit” in line 2 of claim 2, e) “connecting of” in line 3 of claim 18, (f) “or 8” in line 3 of claim 20, and (g) “the contact there with” in line 4 of claim 24, which is awkward and/or grammatically incorrect.
Regarding claim 1 (see lines 2 and 3), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further, “such as” is also improperly use in claim 2 (two occurrences in line 3). See also claims 5, 6, 7, 13, 18, 20, 21.
In line 3 of claim 1, the structure, i.e., “(cabinet-)”, blurs the metes and bounds of the claim since it is unclear whether the language in the parentheses is intended to be part of the claim.
In line 3-4 of claim 1, the language of the recitation “doing displaying thereof and releasing thereof for the purpose of handling by a person” renders the claim indefinite. In particular, the terms “doing” and “releasing” imply an action, but it is unclear what is doing such action, i.e., such as an element of the device. Further, the limitation “the purpose” lacks antecedent basis, since this has not been defined in the claim (see also line 12; claim 6, line 4; claim 20, line 5).
The limitation “the locked position” in line 10 of claim 1 lacks proper antecedent basis, i.e., it is noted that an “opened” and a “closed” position have been set forth in the previous line.
Use of the term “embodied” in line 2 of claim 2 blurs the metes and bounds of the claim since it is unclear what is meant by this term, i.e., it is unclear whether the use of this term is intended to be set forth the proceeding structure as functional or positive. See also claim 17 (line 2), claim 18 (line 3), 19 (line 2), claim 22 (lines 2 and 3).
In claim 2, the language of the limitation “by means of the transfer means” (in the last line) appears to redundant. This rejection is also applicable to claim 5 (see line 3).
Claim 3 is rendered indefinite, in its entirety, by the language thereof, thereby making the metes and bounds of the structural relationship unclear.
In claim 4, the limitation “the shut-in assembly” (in line 2) lacks proper antecedent basis in the claimed combination. Further, the phrase "and/or", in claim 4, renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and/or "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  This rejection is also applicable to claim 6 (line 4), claim 7 (line 3), claim 13.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “encloses a part of the product holder or forms the product holder”, and the claim also recites “(further preferably) the housing comprises a base for arranging against the display surface” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This rejection  is also applicable to claims 5, 7, 9, 10, 13, 14, 16 (line 5), 18, 19, 20, 21 with the use of “preferably”.
In claim 5, the limitations “the other side” (see also claim 18) and “the underside” (see also claim 21) lacks antecedent basis.
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the structure of claim 6 and any structure of the device.
The limitation “the PCB with the frame” (in line 2) lacks proper antecedent, i.e., these elements have been properly set forth as being related.
Use of the term “these” in line 4 of claim 7 blurs the metes and bounds of the claim since it is unclear what structure is being defined.
In line 3 of claim 8, the drive motor” lacks proper antecedent basis, i.e., it is noted that claim 2 sets forth this structure. This rejection is applicable to claim 12.
In claim 13, the limitations “the position” in line 3, “the center” and “the processing unit”, in line 4, and “the PCB” in line 5, lack proper antecedent basis in the claim.
Claims 14 and 17 are rendered indefinite since the “means” lacks a proper function. See also claim 20 (line 3).
The limitation “the control unit” in in line 4 of claim 16 lacks antecedent basis. Similarly, note “the spectacle frame control” in line 5.
In claim 19 (line 2), “the board drive means” lacks antecedent basis. Further, use of the term “comprising”, found throughout claim 19, renders the claims indefinite, since it is unclear exactly what is being set forth and claimed and thus the structural relationship of the elements in the claim cannot be properly ascertained. 
Claim 23 is rendered indefinite by the limitation “according to one or more of the preceding claims” (in line 2), since it is unclear, based on the amendment to claims 2-22, whether this claim was intended to be amended in a similar manner, and thus the metes and bounds of the claim cannot be properly ascertained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Insomuch as the claims are best understood, especially in view of the numerous Section 112, 2nd paragraph rejections, advanced above, claims 1-13, 16-22; and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/047087 (Tegel ‘087).
With respect to claim 1, Tegel ‘087 discloses a spectacle frame (see Figures 5A-5C) securing device for securely displaying of a product, such as a spectacle frame or glasses (see abstract), relative to a display board with a display surface, such as a counter, shelf, cabinet-board or display wall, doing displaying thereof and releasing thereof for the purpose of handling by a person, the device comprising at least one display unit comprising a frame or chassis (Figure 5A) for arranging thereof relative to the display surface, a product holder (3 - see Figure 3) for holding of the product during displaying thereof, a lock-in assembly, the lock-in assembly comprising a lock-in member (5) movable between an opened position (Figure 5C) and a closed position (Figure 5A), for locking in of the product in the holder when the lock-in member (5) is in the locked position, transfer means (40, 54) for transferring of a movement to the lock-in member (5) from drive means (55) for the purpose of moving between the opened position and the closed position, and wherein each of the at least one display unit is separately arrangeable relative to the display surface arrangeable of the display board; with respect to claim 2, wherein of the display unit comprises the drive means (55) embodied as frame drive means (55, i.e., 55 is attached to the frame via 132’ on the frame - see Figure 5B), such as comprising a drive motor (55), such as a stepper motor, for driving of the lock-in member (5) by means of the transfer means (40, 54) between the opened position (Figure 5C) and the closed position (Figure 5A); with respect to claim 3, wherein the frame drive means (55) fastened to the frame (see Figure 5B at 132’) form an intermediate product (see Figure 5B) as basis for assembly of the spectacle frame securing device; with respect to claim 4, comprising a housing (4) enclosing (see Figures 3 and 4) the frame (Figure 5A) and the shut-in assembly, and/or wherein the housing (4) encloses a part of the product holder (3) or forms the product holder, further preferably wherein the housing comprises a base for arranging against the display surface; with respect to claim 5, wherein the display unit is preferably mountable to the display board (as at 72, 74 in Figure 1) by means of fastening means that extend between the display unit or the frame thereof and the other side, such as the underside or rear side of the display board; with respect to claim 6, comprising a control device (see page 12, lines 13-22), such as comprising a PCB (64) comprising a processing unit and a memory comprising a program, for the purpose of controlling of the drive means, and/or comprising identification means for identification of a specific display unit or a number thereof; with respect to claim 7, wherein the PCB (64) with the frame (Figure 5A), the product holder (3) and the lock-in assembly are arrangeable to the display surface of the display board as a unit or an assembly, and/or wherein these, preferably via the PCB, comprise contact means, such as a block contact or a, preferably resiliently embodied, pressure contact for connecting with a counter contact from the other side of the display board; with respect to claim 8, comprising a direct plug-in contact (as at 63 0 see Figure 5D) between the PCB (64) and the drive motor (55); with respect to claim 9, wherein the product holder (3) comprises a, preferably metal bracket, that is fastened or fastenable to the frame (Figure 5A); with respect to claim 10, wherein the lock-in member (5) is a, preferably substantially parallel to or preferably substantially perpendicular to the display surface, movable pin or bar; with respect to claim 11, wherein the transfer means (40, 54) comprise an axle with thread or tooth rack; with respect to claim 12, wherein the drive motor (55) drives the axle (54) with thread, the axle with red being substantially arranged in parallel (see Figure 5C) to the lock-in member (5), comprising a propulsion member (42) connected to the pin and comprising a through opening provided with a thread for cooperating with the axle with thread, further preferably comprising a guiding pin for guiding of the propulsion member (42) at preferably another side of the axle with thread relative to the lock-in member; with respect to claim 13, comprising at least one sensor (62, 63), such as a positioning sensor or, such as a switching sensor for receiving of the position of the lock-in member relative to the center, wherein the sensor is preferably connected to the processing unit and/or arranged at the PCB (64); with respect to claim 16, comprising an electrical connection (the motor 55 has an electrical connection) from the display unit for coupling with a spectacle frame securing control for provision of a control signal for the control unit for movement of the lock-in member (5) between the opened and the closed position from the spectacle frame control, preferably for provision of a spectacle frame securing control from an electricity supply for the display unit; with respect to claim 17, wherein the electrical connection is embodied as a PCB (64), cable loom or cable or by means of a contactless connection; with respect to claim 18, comprising connecting means for connecting of the lock-in assembly with the drive means (55) embodied as a board drive assembly that is arranged at the other side of the display surface of the display board via an opening, such as a slot, in the display board, which opening is further preferably covered by the display unit; with respect to claim 19, comprising the drive means embodied as the board drive means, the board drive means comprising board transfer means (54, 40), preferably comprising a control track for providing of a transverse transmission, for transmission of a driving movement by hand force or motor force to the connecting means, preferably comprising a number of coupling means for coupling with a respective number of display units, the number of transmission means comprising connecting means for mutually connecting of the number of board transfer means, the number corresponding with a corresponding number of display units; with respect to claim 20, the board drive assembly comprising a hand actuator secured by means of a lock or a motor (55), such as a DC motor or servo motor, and a control unit, such as comprising a PCB (64), comprising a processing unit and a memory comprising a program, for the purpose of controlling the drive means, further preferably provided with identification means for identifying a specific display unit or a number thereof; with respect to claim 21, comprising passage means for drivingly passing of a lighting module (not positively claimed, and thus such an element is considered to be capable of being placed as necessary), such as an elongated lighting module or comprising such a lighting module, preferably arranged at the underside of the display board; with respect to claim 22, wherein the frame (Figure 5A) is embodied as the housing (4), or wherein the frame and the housing are embodied as a whole.
With respect to claim 23, Tegel ‘087 discloses the structure (see Figures 3 and 5A), as advanced above with respect to claim 1, considered to be capable of performing the method for assembly of a display unit of a spectacle frame securing device according to one or more of the preceding claims, comprising steps of providing of a frame (see Figure 5A) and a drive motor (55), providing of the product holder (3), assembling thereof to an assembled display unit (see Figure 3), and wherein the frame and the drive motor are provided as a prefabricated intermediate product (see Figure 5A); and with respect to claim 24, wherein the drive motor (55) in the prefabricated intermediate product is provided with a connector contact in a predetermined orientation (see Figure 5D) for contacting a PCB (64) contact, the method comprising the steps of positioning of the frame (Figure 5A) relative to the PCB (64) and making the contact there with between the connector contact of the motor and the PCB contact.
Insomuch as the claims are best understood, especially in view of the numerous Section 112, 2nd paragraph rejections, advanced above, claims 1-6, 9-11, 14, 15, 18-22; and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated U.S. Patent No. 7,270,241 (Nobili ‘241).
With respect to claim 1, Nobili ‘241 discloses a spectacle frame securing device for securely displaying of a product, such as a spectacle frame or glasses (see Figure 5), relative to a display board with a display surface, such as a counter, shelf, cabinet-board or display wall, doing displaying thereof and releasing thereof for the purpose of handling by a person, the device comprising at least one display unit comprising a frame or chassis (30 - see Figure 1) for arranging thereof relative to the display surface, a product holder (140) for holding of the product during displaying thereof, a lock-in assembly, the lock-in assembly comprising a lock-in member (22) movable between an opened position (see Figure 9) and a closed position (see Figure 2), for locking in of the product in the holder (140) when the lock-in member is in the locked position, transfer means (23, 32) for transferring of a movement to the lock-in member (22) from drive means (see column 2, lines 44-47) for the purpose of moving between the opened position and the closed position, and wherein each of the at least one display unit is separately arrangeable relative to the display surface arrangeable of the display board; with respect to claim 2, wherein of the display unit comprises the drive means embodied as frame drive means, such as comprising a drive motor (see column 2, lines 44-47), such as a stepper motor, for driving of the lock-in member (22) by means of the transfer means (23, 32) between the opened position and the closed position; with respect to claim 3, wherein the frame drive means fastened to the frame (30) form an intermediate product as basis for assembly of the spectacle frame securing device; with respect to claim 4, comprising a housing (110) enclosing the frame (30) and the shut-in assembly, and/or wherein the housing encloses a part of the product holder or forms the product holder, further preferably wherein the housing comprises a base for arranging against the display surface; with respect to claim 5, wherein the display unit is preferably mountable to the display board (not shown, but inherent since the structure must be secured to an external support) by means of fastening means that extend between the display unit or the frame thereof and the other side, such as the underside or rear side of the display board; with respect to claim 6, comprising a control device (see column 2, lines 44-47, i.e., if the motor can be used with a remote control, it is inherent that it would comprise a control device), such as comprising a PCB comprising a processing unit and a memory comprising a program, for the purpose of controlling of the drive means, and/or comprising identification means for identification of a specific display unit or a number thereof; with respect to claim 9, wherein the product holder comprises a, preferably metal bracket (see Figure 6), that is fastened or fastenable to the frame; with respect to claim 10, wherein the lock-in member is a, preferably substantially parallel to or preferably substantially perpendicular to the display surface, movable pin (tiltable arched pin 20) or bar; with respect to claim 11, wherein the transfer means comprise an axle with thread or tooth rack (23); with respect to claim 14, wherein the lock-in member is a movable, preferably around an axle of rotation, arched pin (tiltable arched pin 20) or bar, further preferably driven by means of a curved tooth rack (23); with respect to claim 15, wherein the lock-in member comprises a hingeable or tiltable hook element (tiltable arched pin 20); with respect to claim 18, comprising connecting means for connecting of the lock-in assembly with the drive means embodied as a board drive assembly that is arranged at the other side of the display surface of the display board via an opening, such as a slot, in the display board, which opening is further preferably covered by the display unit; with respect to claim 19, comprising the drive means embodied as the board drive means, the board drive means comprising board transfer means (23, 32), preferably comprising a control track for providing of a transverse transmission, for transmission of a driving movement by hand force or motor force to the connecting means, preferably comprising a number of coupling means for coupling with a respective number of display units, the number of transmission means comprising connecting means for mutually connecting of the number of board transfer means, the number corresponding with a corresponding number of display units; with respect to claim 20, the board drive assembly comprising a hand actuator (41) secured by means of a lock or a motor, such as a DC motor or servo motor, and a control unit, such as comprising a PCB, comprising a processing unit and a memory comprising a program, for the purpose of controlling the drive means, further preferably provided with identification means for identifying a specific display unit or a number thereof; with respect to claim 21, comprising passage means (see Figure 9 - see column 4, lines 4-7) for drivingly passing of a lighting module, such as an elongated lighting module or comprising such a lighting module, preferably arranged at the underside of the display board; with respect to claim 22, wherein the frame is embodied as the housing (110), or wherein the frame and the housing are embodied as a whole.
With respect to claim 23, Nobili ‘241 discloses the structure as advanced above with respect to claim 1, considered to be capable of performing the method for assembly of a display unit of a spectacle frame securing device according to one or more of the preceding claims, comprising steps of providing of a frame and a drive motor, providing of the product holder, assembling thereof to an assembled display unit, and wherein the frame and the drive motor are provided as a prefabricated intermediate product.


						Comments
	It is noted that (a) U.S. Patent No. 10,314,414 is related to WO 2015/047087 A2 (i.e., reference D1 on the Written Opinion (PCT 237 form)), (b) U.S. Patent No. 7,270,241 is related to EP 1582118 A1 (i.e., reference D3 on the Written Opinion (PCT 237 form); and (c) U.S. Patent No. 10,485,362 is related to EP 3453289 A1 (i.e., reference D4 on the Written Opinion (PCT 237 form).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




November 25, 2022